The Chief Justice.
This bill was filed by judgment creditors, the object being to have a house and lot, the title to which stood in the name of the wife of the defendant in execution, subjected to the judgment. The question was as to the bonajides of the claim of the wife to this property. . Hpon the argument here, this claim of the wife appeared to be so entirely destitute of all *498merit, that the counsel of the respondents were not heard. It is not necessary to review the facts of the case; the evidence has been fully discussed by the Chancellor, and for the reasons stated in his opinion, (10 C. E. Green 45,) I think the decree should be affirmed, with costs.
Decree unanimously affirmed.